The accused was charged in separate counts of an information with violating three provisions of the Hood Act (Act No. 39 of 1921 [Ex. Sess.]), viz.: Having in his possession intoxicating liquor for beverage purposes, having in his possession intoxicating liquor for sale for beverage purposes, and manufacturing intoxicating liquor for beverage purposes. He was tried and convicted of the violations charged in counts 1 and 3 of the information. A motion for a new trial was filed and heard and a new trial was ordered as to count 1, but the motion for a new trial was overruled as to count 3.
The assistant district attorney entered a nol. pros. as to count 1, and the accused was sentenced to pay a fine of $350 and to serve 30 days in the parish prison, and, in default of the payment of the fine, to serve 6 months in the parish prison.
From the conviction and sentence the accused appealed.
The only contention of the defendant is that the evidence offered by the state was not sufficient to warrant a conviction. The state offered the testimony of the officer who searched defendant's premises and a five-gallon jug containing alcohol found thereon. This court has held that where the state fails to offer any evidence, whatever, of guilt, it will reverse the verdict and remand the case, but where the court has evidence of guilt before it, whether the evidence be direct or circumstantial, this court has so consistently held that it is not concerned with the sufficiency of the evidence, that it is needless to cite the authorities.
For these reasons the verdict and sentence are affirmed. *Page 855